DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 7, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inhibitor film (72/73) extending to a top edge of the contact etch stop layer (46) of claim 201 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference number 24, in Figure 13B is not in the specification.  See the Specification objections section for a recommended amendment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 3: After “2019”, add “now U.S. Pat. No. 10,861,752, issued December 8, 2020,”. 
Page 1, paragraph 1, line 5:  After “2018”, add “now U.S. Pat. No. 11,152,267, issued October 19, 2021,”.
Page 1, paragraph 1, line 7: Change “Patent” to “U.S. Pat.”.
Page 8, paragraph 25, line 7: Please review this line—the term “the proceeding of the epitaxy” is awkward.
Page 8, paragraph 26, line 1: Delete “and 240”.  Compare with paragraph 25, lines 5-6 and paragraph 26, lines 3-4.    
Page 14, paragraph 42, line 2: Add “and” before “each”.
Page 14, paragraph 42, last line: Add “The illustrated semiconductor strips 24 in Figure 13B represent semiconductor strips 124 and 224 in Figure 5A.”  See applicants’ March 19, 2019 response in the pending application’s initial application, U.S. Pat. App. No. 15/859,893 (July 1, 2019 amendment) and later application, U.S. Pat. App. No. 16/205,822 (Oct. 15, 2019 amendment).
Page 16, paragraph 51, line 6: Change 35A to 35, because there is no Figure 35A.
Page 18, paragraph 56, line 3: Change “prevents” to “prevent” for subject-verb agreement.
Page 19, paragraph 62, line 3: Change “prevents” to “prevent” for subject-verb agreement.
Page 19, paragraph 63, line 2: Change 20 to 30.
Page 20, paragraph 67, last line: Delete “, with no inhibitor films formed” to make the application consistent with the July 1, 2018 amendment in applicants’ initial application, U.S. Pat. App. No. 15,859,893, and the October 15, 2019 specification amendments in applicants’ earlier application, U.S. Pat. App. 16/205,822.
Appropriate correction is required.

Claim Objections
Claims 12-16 are objected to because of the following informalities:
Claim 12, line 3: Add a semicolon at the end of the line.
Claims 13-16 are objected to for depending from claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, which depends from claim 1: Claim 5 requires the inhibitor film to be formed using a precursor comprising carbon fluoride and carbon hydride.  The disclosure states CF4 and C4H8, applicants’ specification ¶ 39, but not specifically carbon fluoride and carbon hydride.  Because the terms used in claim 5 are broader than the disclosed precursors, claim 5 is rejected for failing to meet the written description requirement.

Allowable Subject Matter
Claims 1-4, 6-11, and 17-20 are allowed.
Claims 12-16 would be allowable if the informality in claim 12 were addressed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “selectively depositing a metal layer on the gate stack; forming an inhibitor film on the metal layer, with at least a portion of the inter-layer dielectric being exposed through the inhibitor film; selectively depositing a dielectric hard mask on the inter-layer dielectric, with the inhibitor film preventing the dielectric hard mask from being formed thereon; and etching to remove a portion of the gate stack to form an opening in the gate stack, with the dielectric hard mask acting as a portion of a corresponding etching mask”, in combination with the remaining limitations of the claim.
With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “selectively depositing a metal layer covering the gate electrode; selectively depositing a dielectric hard mask, wherein the dielectric hard mask comprises portions on opposing sides of the metal layer; performing an etching process to remove a part of the replacement gate stack; and after the etching process, removing the metal layer”, in combination with the remaining limitations of the claim.
With regard to claims 13-16: The claims have been found allowable due to their dependency from claim 12 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “selectively depositing a metal layer on the second top surface and away from the first top surface; depositing an inhibitor film on the metal layer, wherein the inhibitor film is grown away from the first top surface; selectively depositing a dielectric hard mask on the first top surface, with the inhibitor film being exposed during and after the dielectric hard mask is deposited; and etching to remove a portion of the gate stack, wherein during and after the etching, the dielectric hard mask is used as a part of a respective etching mask”, in combination with the remaining limitations of the claim.
With regard to claims 18-20: The claims have been found allowable due to their dependency from claim 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This claim has support in applicants’ specification ¶ 39.